DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3, 15-16, and 19-20 have been canceled. Claims 21-25 have been added. Claims 7-10 have been withdrawn. Claims 1-2, 4-6, 11-14, 17-18, and 21-25 are pending and have been examined. 

Response to Arguments
Applicant's arguments filed 8/5/2022, regarding claims 1-2, 4-6 have been fully considered but they are not persuasive. On Pages, 8-10, Applicant argues Packard doesn’t disclose, “wherein the piston outer surface extends elliptically in the circumferential direction.” Examiner respectfully disagrees. The cited portion of Packard, quoted by the Applicant, is referencing the top of the piston while the reference is quoting the sides (skirt) as having the elliptical shape. Therefore Packard does disclose the claimed limitation.
Applicant’s arguments with respect to claim(s) 11-14, 17-18, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that claims 1-2 and 4-6 have been rejected twice. Once to match the original rejection in the Non-Final dated 5/6/2022 and a second time as a result of the newly added dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gniesmer et al. (US 2015/0020681 A1) hereinafter Gniesmer and Packard et al.  (US 3,463,057) hereinafter Packard.
Claim 1:
Gniesmer discloses a piston for an internal combustion engine, comprising: a piston crown disposed at a front side in an axial direction (1a); a piston body having a radially outermost piston outer surface which emanating from the piston crown extends axially and in a circumferential direction (1d); a ring portion disposed axially spaced apart from the piston crown, the ring portion extending axially and in the circumferential direction, the ring portion including a ring carrier with a ring groove configured to receive a piston ring (1b; Paras. 0033-0034); the ring portion further including a radially outer ring portion outer surface that extends in the circumferential direction; the ring portion outer surface disposed radially to an inside relative to the piston outer surface; (Fig. 2, Item 3b).
Gniesmer doesn’t explicitly disclose wherein the piston outer surface extends elliptically in the circumferential direction; and wherein the ring portion outer surface extends rotation-symmetrically in the circumferential direction.
However, Packard does disclose wherein the piston outer surface extends elliptically in the circumferential direction; and wherein the ring portion outer surface extends rotation-symmetrically in the circumferential direction. (col. 3, line 69 to col. 4, line 51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gniesmer with the disclosure of Packard to accommodate for change in shape with increased temperature to prevent scraping.
Claim 4:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein: the ring groove has a radially inner base (Fig. 2, Items 1, 2, 3, radially inner portion); and a receiving depth of the ring groove extending radially from the inner base to the ring portion outer surface is constant in the circumferential direction (Para. 0011; if one recess can have inconsistent recess depth, others may have consistent depth).
Claim 5:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein: the ring groove has a radially inner base (Fig. 2, Items 1, 2, 3, radially inner portion); and a ring groove depth of the ring groove extending radially from the inner base to the piston outer surface varies in the circumferential direction. (Para. 0011)
Claim 6:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein: the ring groove is delimited radially outside by two edges disposed axially opposite one another; (edge between 3b and 3) and at least one of the two edges includes a chamfer (Fig. 6b).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gniesmer and Packard as applied to claim 1 above, and further in view of Schieber (IDS: DE2243230A1) hereinafter Schieber.
Claim 3:
Gniesmer, Packard, and Schieber as shown in the rejection above, disclose all the limitations of claim 1.
	Gniesmer also discloses wherein the ring carrier partially defines the ring portion outer surface (Fig. 2, Items 1, 2, 3, 3b).

Claim(s) 1-2, 4-6, 11-14, 17-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chapple (US 5,477,821) hereinafter Chapple in view of Packard et al.  (US 3,463,057) hereinafter Packard.
Claim 1:
Chapple discloses a piston for an internal combustion engine, comprising: a piston crown disposed at a front side in an axial direction (16, 18); a piston body having a radially outermost piston outer surface which emanating from the piston crown extends axially and in a circumferential direction (20); a ring portion disposed axially spaced apart from the piston crown, the ring portion extending axially and in the circumferential direction, the ring portion including a ring carrier with a ring groove configured to receive a piston ring (22, 24, 26, 32); the ring portion further including a radially outer ring portion outer surface that extends in the circumferential direction; the ring portion outer surface disposed radially to an inside relative to the piston outer surface; (22, 56; indent below crown portion and above the carrier as well as the carrier portion above 56).
Chapple doesn’t explicitly disclose wherein the piston outer surface extends elliptically in the circumferential direction; and wherein the ring portion outer surface extends rotation-symmetrically in the circumferential direction.
However, Packard does disclose wherein the piston outer surface extends elliptically in the circumferential direction; and wherein the ring portion outer surface extends rotation-symmetrically in the circumferential direction. (col. 3, line 69 to col. 4, line 51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Chapple with the elliptical cross section of Packard to accommodate for change in shape with increased temperature to prevent scraping.
Claim 2:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Chapple also discloses wherein: the piston body is composed of a light metal; the ring carrier is received in the ring portion in the piston body and is composed of a material having a greater hardness than the piston body (col. 2, lines 46-50); the ring carrier is disposed axially spaced apart from the piston outer surface on both sides; and the ring carrier is arranged radially to the inside relative to the piston outer surface (22, 32).
Claim 4:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Chapple also discloses wherein: the ring groove has a radially inner base; and a receiving depth of the ring groove extending radially from the inner base to the ring portion outer surface is constant in the circumferential direction (22, 32).
Claim 6:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Chapple also discloses wherein: the ring groove is delimited radially outside by two edges disposed axially opposite one another; (24, 26) and at least one of the two edges includes a chamfer (28, 30, 34, 36).
Claim 11:
Chapple also discloses a piston body having a piston outer surface facing radially outward and extending from the piston crown in an axial direction (20), a ring carrier disposed in the piston body (22), the ring carrier including a ring groove configured to receive a piston ring (24, 26); a ring portion defined at least partially by the piston body and the ring carrier (portion bridging the ring carrier 22 but below the outer diameter 32 and crown 18; also the bottom of the carrier with the area above 56), the ring portion disposed axially spaced apart from the piston crown, the ring portion extending in the axial direction and in a circumferential direction (22, 56; indent below crown portion and above the carrier as well as the carrier portion above 56); the ring portion having a ring portion outer surface facing radially outward and extending rotation-symmetrically in the circumferential direction; and wherein the ring portion outer surface is disposed offset from the piston outer surface in a radially inward direction (22, 56; indent below crown portion and above the carrier as well as the carrier portion above 56), wherein a radially outward facing offset surface of the piston body and a radially outward facing surface of the ring carrier are arranged flush with one another and collectively define the ring portion outer surface (22, 56; indent below crown portion and above the carrier as well as the carrier portion above 56).
Chapple doesn’t explicitly disclose the piston outer surface having an elliptical-shaped cross-sectional profile perpendicular to the axial direction;
However, Packard does disclose the piston outer surface having an elliptical-shaped cross-sectional profile perpendicular to the axial direction; (col. 3, line 69 to col. 4, line 51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Chapple with the elliptical cross section of Packard to accommodate for change in shape with increased temperature to prevent scraping.
Claim 12:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 11.
Chapple also discloses wherein an end of offset surface of the piston body is axially aligned with and contacts an end of the radially outward facing surface of the ring carrier (22, 56; indent below crown portion and above the carrier as well as the carrier portion above 56).
Claim 13:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 11.
Chapple also discloses wherein the radially outward facing surface of the ring carrier an the offset surface of the piston body extend parallel to the axial direction (22, 56; indent below crown portion and above the carrier as well as the carrier portion above 56).
Claim 14:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 11.
Chapple also discloses wherein both axial ends of the ring carrier are disposed axially spaced apart from the piston outer surface (20, 22).
Claim 17:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 11.
Chapple also discloses wherein two edges of the ring carrier that at least partially delimit the ring groove each include a chamfer (28, 30).
Claim 18:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 11.
Chapple and Packard all of the claimed features but is silent as to an offset distance between the ring portion outer surface and the piston outer surface is 0.01 mm to 0.1 mm. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A. 
Chapple teaches that the offset distance between the ring portion outer surface and the piston outer surface is a results effective variable in that it produces a recognized result. In this case, Chapple teaches that the annular recess created by the offset creates a volume between the lower split ring and the oil control ring is opened to decrease the buildup of pressure below the top ring, see col. 3, lines 30-39. Accordingly, the offset creates the recognizable effect of reduced pressure below the tpo ring. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of Chapple in view of Packard and optimize the offset distance between the ring portion outer surface and the piston outer surface to 0.01 mm to 0.1 mm, since it has been held that is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation.
Note that in the MPEP it says that A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see MPEP 2144.05 B. Also, if the prior art does not recognize that the variable has an effect on the system, the parameter optimized is not recognized in the art to be a result- effective variable. Therefore, in order to properly use Optimization of parameters, the prior art must recognize the variable. You must find a teaching in the art.
Claim 21:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Chapple also discloses wherein a radially outward facing offset surface of the piston body and a radially outward facing surface of the ring carrier are arranged flush with one another and collectively define the ring portion outer surface (indent below crown portion and above the carrier).
Claim 22:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 21.
Chapple also discloses wherein an end of the offset surface of the piston body is axially aligned with and contacts an end of the radially outward facing surface of the ring carrier (indent below crown portion and above the carrier; 22).
Claim 23:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 22.
Chapple also discloses wherein the radially outward facing surface of the ring carrier and the offset surface of the piston body extend parallel to the axial direction (indent below crown portion and above the carrier; 22).
Claim 24:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 21.
Chapple also discloses wherein: the ring carrier is structured independently and separately from the piston body; and the ring carrier is at least partially embedded in the ring portion of the piston body (16, 22).
Claim 25:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 21.
Chapple also discloses wherein: the piston body is composed of a light metal; and the ring carrier is received in the ring portion in the piston body and is composed of a material having a greater hardness than the piston body (col. 2, lines 46-50).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple and Packard as applied to claim 1 above, and further in view of Gniesmer et al. (US 2015/0020681 A1) hereinafter Gniesmer.
Claim 5:
Chapple and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Chapple discloses wherein: the ring groove has a radially inner base (22, 32).
	Chapple doesn’t explicitly disclose a ring groove depth of the ring groove extending radially from the inner base to the piston outer surface varies in the circumferential direction.
	However, Gniesmer does disclose a ring groove depth of the ring groove extending radially from the inner base to the piston outer surface varies in the circumferential direction. (Para. 0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston of Chapple in view of Packard with the varied groove depth of Gniesmer to prevent leaks by enabling the piston ring to have a good seal to the inside of the cylinder regardless of the piston shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747